Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits upon determining, on evidence which we find substantial, that she had rendered herself unavailable for employment (Labor Law, § 591, subd. 2) by (1) limiting her search for work to that of a “home companion” (as distinguished from a “home attendant”), calling for more skills than claimant possessed, and for which work there was no great demand, and (2) refusing to return to the factory work at which she was experienced. Thus, respondent correctly argues, claimant rendered herself unavailable for employment in areas in which she was likely to obtain work, and available only in one limited area, in which she was unlikely to obtain work. The board’s factual determination was warranted. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.